DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendments and remarks filed 22 September 2020 have been received and entered in full. Claims 1-21 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2020 has been considered by the examiner.

Withdrawn Rejections
	The rejection of claims 12 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to the deletion of “preventing” from claim 12. Remaining issues are set forth below.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9, 11-14, 17, 20 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Biomed Res Int. 2014, PTO-892, 05/16/2018) and further in view of Schenk (US 2009/0285809 A1, PTO-892, 05/16/2018).
	He teaches a method of treating a mouse model of Alzheimer’s disease (AD) comprising a medicament comprising Edaravone to a patient (i.e. a mouse), which resulted in significantly improved learning and memory performance (see e.g. abstract), as in the instant claims 1 and 12-14. The medicament is formulated into an injection (see p.2, Section 2.3), as in claim 3. The patient has symptoms of AD (see paragraph spanning pp.5-6), as in claim 9. The dose of Edaravone is 0.3 mg/kg, twice daily for two weeks, as in claims 11 and 17. He does not teach treating cerebral amyloid angiopathy (CAA).
	Schenk teaches methods of treating amyloid diseases, including AD and CAA, via administration of an amyloid-beta (Aβ) antibody (see [0003], Table 1, [0015], Table 2, and [0080]), as in the instant claims 4-9. Schenk teaches intravenous, subcutaneous and oral administration (see [0201],[0210], and [0424]), as in claim 2. Schenk does not teach Edaravone administration.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of He and Schenk. The person of ordinary skill in the art would have been motivated to make and use the invention since He teaches that Edaravone has the capacity of reducing both the expression of and the toxic effects of Aβ and may serve as a neuroprotectant that is a particularly effective drug therapy in AD (see paragraph spanning pp.5-6) and since Schenk teaches that Aβ antibodies are effective in treating the toxic effects of Aβ in both of the Aβ related .

Response to Arguments
Applicant's arguments filed 22 September 2020 have been fully considered but they are not persuasive. The declaration of filed under 37 C.F.R. § 1.132 is not sufficient to overcome the instant rejections under 35 U.S.C. 103. The declaration repeats arguments already made of record, the thrust of which is directed to several allegations: 1) He does not teach that Edaravone inhibits or reduces Aβ deposits; He suggests that Edaravone is a neuroprotectant. 2) A neuroprotectant serves to protect neurons from injury or degeneration but the vascular cell walls associated with CAA have no neurons, and therefore no treatment of CAA using Edaravone can be inferred from He. 3) It is known in the art that anti- Aβ antibodies may aggravate CAA. 4) Approximately 80% of AD incidence is accompanied by CAA but the two diseases are distinct. 5) The combination of He and Schenk relate to amyloid diseases, but each reference provided a different pathway for treatment and thus, one of ordinary skill in the art would not have  administered Edaravone to treat CAA. The declaration concludes with “It is thus my opinion and judgment, as one of ordinary skill in the art, that the present claims are not obvious over the teachings of He, Schenk, Gurol, and Charidimou”.
In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.” 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).” 
This section of the MPEP also states, “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert's opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich,579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value)." Here, the evidence disclosed in the prior art is given greater evidentiary weight than the opinion testimony provided in the declaration, because there is no compelling evidence to support the opinion testimony and because the interest in the outcome of the case is absent in the evidence provided by the prior art. Therefore, the instant rejection is properly maintained. 
Note that the declarant alleges it is known in the art that anti-Aβ antibodies may aggravate CAA and provides a non-patent literature citation in alleged support. Applicant has not provided the citation in an IDS. Simply listing citing the reference is not a proper IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Therefore, unless the reference 
As stated previously, the art recognizes that CAA and Alzheimer’s disease are comorbid amyloid related conditions, and applicant’s own declaration concedes this point. Therefore, one of ordinary skill in the art is indeed motivated to treat either disease with either or both of the treatment agents disclosed in He and Schenk. The art also teaches that CAA does cause neuropathological lesions (see Greenberg et al. 2003, PTO-892, 05/16/2018); and thus, He’s teachings of Edaravone as a neuroprotectant for treatment of AD indeed suggest that Edaravone can treat CAA as a neuroprotectant as well. Thus, it is irrelevant whether one of ordinary skill in the art was aware that Edaravone is not only a neuroprotectant but also that it reduces Aβ.This discovery of this scientific mechanism by applicant is not patentable in the instant claims. 

Claims 1-9 and 11-21 stand rejected under 35 U.S.C. 103 as being unpatentable over He et al. and further in view of Schenk and Gurol et al. (Neurology. 2012, PTO-892, 05/16/2018).
He and Schenk teach as set forth above but fail to teach MRI and PET scan. 	
Gurol teaches monitoring cerebral microbleeds in CAA patients by MRI (see p.321, Figure 1) and monitoring the deposition of vascular amyloid protein in the blood vessels of the patients in the blood vessels by a PET scan (see 323, Figure 2), as in claims 15, 16, 18 and 19. Gurol does not teach Edaravone administration.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of He, Schenk and Gurol. The person of ordinary skill in the art would have been motivated to make and use the invention since Gurol teaches that their CAA monitoring methods can provide predictors of hemorrhage risk in CAA patients (see paragraph spanning pp.324-325). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 22 September 2020 have been fully considered but they are not persuasive. Applicant asserts that Gurol fails to remedy the deficiencies in the combination of He, et al. and Schenk. 
This is not found persuasive since the combination of He and Schenk is not deficient, as set forth above. Therefore, the instant rejection is also deemed proper. 

Claims 1-14, 17, 20 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over He et al. and further in view of Schenk and Charidimou et al. (Neurology. 2013, PTO-892, 05/16/2018).
He and Schenk teach as set forth above but fail to teach treating a heart attack or stroke patient. 
Charidimou teaches that stroke is comorbid with CAA (see 323, Figure 2), as in claim 10. Charidimou does not teach Edaravone administration.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of He, Schenk and Charidimou. The person of ordinary skill in the art would have been motivated to make and use the invention since Charidimou teaches that CAA patients who have had a stroke are a clinically relevant group. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 22 September 2020 have been fully considered but they are not persuasive. Applicant asserts that Charidimou fails to remedy the deficiencies in the combination of He, et al. and Schenk. 
This is not found persuasive since the combination of He and Schenk is not deficient, as set forth above. Therefore, the instant rejection is also deemed proper.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
13 January 2021